1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                            No. ED 5:18-cv-02104-SJO-PLAx
11
     Federal Trade Commission,               STIPULATED PROTECTIVE
12                   Plaintiff,              ORDER
13                   v.
14   Jason Cardiff, et al.,
15                     Defendants.
16
17
18
19
20   1.    GENERAL
21         1.1    Purposes and Limitations. Discovery in this action is likely to involve
22   production of confidential, proprietary, or private information for which special
23   protection from public disclosure and from use for any purpose other than
24   prosecuting this litigation may be warranted. Accordingly, the parties hereby
25   stipulate to and petition the Court to enter the following Stipulated Protective
26   Order. The parties acknowledge that this Order does not confer blanket protections
27   on all disclosures or responses to discovery and that the protection it affords from
28
                                               1
1    public disclosure and use extends only to the limited information or items that are
2    entitled to confidential treatment under the applicable legal principles. The parties
3    further acknowledge, as set forth in Section 13.3, below, that this Stipulated
4    Protective Order does not entitle them to file confidential information under seal;
5    Civil Local Rule 79-5 sets forth the procedures that must be followed and the
6    standards that will be applied when a party seeks permission from the court to file
7    material under seal.
8           1.2    Good Cause Statement. This action is likely to involve trade secrets,
9    customer and pricing lists, and other valuable research, development, commercial,
10   financial, technical and/or proprietary information for which special protection
11   from public disclosure may be warranted. Such confidential and proprietary
12   materials and information consist of, among other things, confidential business or
13   financial information, information regarding confidential business practices, or
14   other confidential research, development, or commercial information (including
15   information implicating privacy rights of third parties), information otherwise
16   generally unavailable to the public, or which may be privileged or otherwise
17   protected from disclosure under state or federal statutes, court rules, case decisions,
18   or common law. Accordingly, to expedite the flow of information, to facilitate the
19   prompt resolution of disputes over confidentiality of discovery materials, to
20   adequately protect information the parties are entitled to keep confidential, to
21   ensure that the parties are permitted reasonable necessary uses of such material in
22   preparation for and in the conduct of trial, to address their handling at the end of
23   the litigation, and serve the ends of justice, a protective order for such information
24   is justified in this matter. It is the intent of the parties that information will not be
25   designated as confidential for tactical reasons and that nothing be so designated
26   without a good faith belief that it has been maintained in a confidential, non-public
27
28
                                                  2
1    manner, and there is good cause why it should not be part of the public record of
2    this case.
3
4    2.     DEFINITIONS
5           2.1    Action: Federal Trade Commission v. Jason Cardiff, et al., Civil
6    Action No. ED 5:18-cv-02104-SJO-PLAx (C.D. Cal.).
7           2.2    Challenging Party: a Party or Non-Party that challenges the
8    designation of information or items under this Order.
9           2.3    Commission: the Plaintiff, Federal Trade Commission.
10          2.4    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.6    Designating Party: a Party or Non-Party or the Receiver that
17   designates information or items that it produces in disclosures or in responses to
18   discovery as “CONFIDENTIAL.”
19          2.7    Disclosure or Discovery Material: all items or information, regardless
20   of the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced
22   or generated in disclosures or responses to discovery in this matter.
23          2.8    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve
25   as an expert witness or as a consultant in this Action.
26
27
28
                                               3
1             2.9   House Counsel: attorneys who are employees of a party to this Action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4             2.10 Non-Party: any natural person, partnership, corporation, association,
5    or other legal entity not named as a Party to this action.
6             2.11 Outside Counsel of Record: attorneys who are not employees of a
7    Party, Non-Party, or Receiver in this Action but are retained to represent or advise
8    a Party, Non-Party, or Receiver in this Action and have appeared in this Action on
9    behalf of that Party, Non-Party, or Receiver or are affiliated with a law firm that
10   has appeared on behalf of that Party, Non-Party, or Receiver, including support
11   staff.
12            2.12 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15            2.13 Producing Party: a Party or Non-Party or the Receiver that produces
16   Disclosure or Discovery Material in this Action.
17            2.14 Professional Vendors: persons or entities that provide litigation
18   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors.
21            2.15 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23            2.16 Receiver: the Receiver in this Action, Robb Evans & Associates LLC,
24   including all of its officers, directors, employees, House Counsel, consultants,
25   retained experts, and Outside Counsel of Record (and their support staffs).
26            2.17 Receiving Party: a Party or the Receiver that receives Disclosure or
27   Discovery Material from a Producing Party.
28
                                                  4
1          2.18 Undercover Information: any information relating to undercover
2    identities that Commission employees used in connection with their investigation,
3    including undercover names and any related phone numbers, email addresses,
4    physical addresses, credit card numbers, or other payment information
5
6    3.    SCOPE
7          The protections conferred by this Stipulation and Order cover not only
8    Protected Material (as defined above), but also (1) any information copied or
9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
10   compilations of Protected Material; and (3) any testimony, conversations, or
11   presentations by Parties, Non-Parties, Receiver, or their Counsel that might reveal
12   Protected Material.
13         Any use of Protected Material at trial shall be governed by the orders of the
14   trial judge. This Order does not govern the use of Protected Material at trial.
15
16   4.    DURATION
17         Once a case proceeds to trial, all of the court-filed information to be
18   introduced that was previously designated as confidential or maintained pursuant
19   to this protective order becomes public and will be presumptively available to all
20   members of the public, including the press, unless compelling reasons supported
21   by specific factual findings to proceed otherwise are made to the trial judge in
22   advance of the trial. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
23   1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
24   documents produced in discovery from “compelling reasons” standard when
25   merits-related documents are part of court record). Accordingly, the terms of this
26   protective order do not extend beyond the commencement of the trial.
27
28
                                               5
1    5.    DESIGNATING PROTECTED MATERIAL
2          5.1    Exercise of Restraint and Care in Designating Material for Protection.
3    A Party, Non-Party, or the Receiver that designates information or items for
4    protection under this Order must take care to limit any such designation to specific
5    material that qualifies under the appropriate standards. The Designating Party
6    must designate for protection only those parts of material, documents, items, or
7    oral or written communications that qualify so that other portions of the material,
8    documents, items, or communications for which protection is not warranted are not
9    swept unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. For each
11   document production that contains Protected Material, the Designating Party’s
12   counsel must provide a signed declaration at the time of production that: (A)
13   certifies that information designated as Protected Material contains information not
14   known to be in the public domain; and (B) identifies the specific or cognizable
15   harm that would result if the Protected Materials were disclosed to the public or to
16   unauthorized persons. Designations that are shown to be clearly unjustified or that
17   have been made for an improper purpose (e.g., to unnecessarily encumber the case
18   development process or to impose unnecessary expenses and burdens on other
19   parties) may expose the Designating Party to sanctions.
20         If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23         5.2    Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28
                                               6
1          Designation in conformity with this Order requires:
2                 (a) for information in documentary form (e.g., paper or electronic
3    documents, but excluding transcripts of depositions or other pretrial or trial
4    proceedings), that the Producing Party affix, at a minimum, the legend
5    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
6    page that contains protected material. If only a portion or portions of the material
7    on a page qualifies for protection, the Producing Party also must clearly identify
8    the protected portion(s) (e.g., by making appropriate markings in the margins).
9          A Party, Non-Party, or the Receiver that makes original documents available
10   for inspection need not designate them for protection until after the inspecting
11   Party has indicated which documents it would like copied and produced. During
12   the inspection and before the designation, all of the material made available for
13   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
14   identified the documents it wants copied and produced, the Producing Party must
15   determine which documents, or portions thereof, qualify for protection under this
16   Order. Then, before producing the specified documents, the Producing Party must
17   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
18   If only a portion or portions of the material on a page qualifies for protection, the
19   Producing Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21                (b) for testimony given in depositions, that the Designating Party
22   identify the Disclosure or Discovery Material on the record, before the close of the
23   deposition. When it is impractical to identify separately each portion of testimony
24   that is entitled to protection and it appears that substantial portions of the testimony
25   may qualify for protection, the Designating Party may invoke on the record (before
26   the deposition is concluded) a right to have up to fourteen days to identify the
27   specific portions of the testimony as to which protection is sought. Only those
28
                                                7
1    portions of the testimony that are appropriately designated for protection within
2    fourteen days following the deposition shall be covered by the provisions of this
3    Protective Order.
4                 (c) for information produced in some form other than documentary
5    and for any other tangible items, that the Producing Party affix in a prominent
6    place on the exterior of the container or containers in which the information is
7    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
8    information warrants protection, the Producing Party, to the extent practicable,
9    shall identify the protected portion(s).
10                (d) for data obtained by the Commission that are the subject of the
11   Court’s September 10, 2019 Stipulated Order Requiring Defendants Eunjung and
12   Jason Cardiff to Turn Over Their Mobile Phones to the Plaintiff (Dkt. 217), the
13   Cardiffs may designate any of those data as Confidential within 30 days after the
14   data are produced by the Commission to the Cardiffs; during those 30 days, all
15   such data obtained by the Commission shall be treated as confidential in
16   accordance with the Court’s Standing Order (Dkt. 80).
17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such
20   material, but a recipient’s prior disclosure of newly designated Protected Material
21   shall not violate this Order. Upon timely correction of a designation, the Receiving
22   Party must make reasonable efforts to assure that the material is treated in
23   accordance with the provisions of this Order.
24
25   6.    UNDERCOVER INFORMATION
26         The Commission’s Undercover Information is protected from discovery.
27   The Commission may redact Undercover Information from any Court filings,
28
                                                8
1    hearing or deposition exhibits, or discovery responses. No Party or Non-Party may
2    obtain Undercover Information from the Commission unless the Court finds that
3    there is good cause for a party to receive such information.
4
5    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
6          7.1    Timing of Challenges. Any Party or Non-Party or the Receiver may
7    challenge a designation of confidentiality at any time that is consistent with the
8    Court’s Scheduling Order.
9          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37-1, et seq. Any discovery motion must
11   strictly comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
12         7.3    Burden. The burden of persuasion in any such challenge proceeding
13   shall be on the Designating Party. Frivolous challenges, and those made for an
14   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
15   other parties) may expose the Challenging Party to sanctions. Unless the
16   Designating Party has waived or withdrawn the confidentiality designation, all
17   parties shall continue to afford the material in question the level of protection to
18   which it is entitled under the Producing Party’s designation until the Court rules on
19   the challenge.
20
21   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         8.1    Basic Principles. Except as provided in Sections 8.3 and 8.4, a
23   Receiving Party may use Protected Material that is disclosed or produced by
24   another Party or by a Non-Party in connection with this Action only for
25   prosecuting, defending, or attempting to settle this Action. Such Protected Material
26   may be disclosed only to the categories of persons and under the conditions
27
28
                                                9
1    described in this Order. When the Action has been terminated, a Receiving Party
2    must comply with the provisions of Section 14 below (FINAL
3    DISPOSITION).
4          Protected Material must be stored and maintained by a Receiving Party at a
5    location and in a secure manner that ensures that access is limited to the persons
6    authorized under this Order.
7          8.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
8    otherwise ordered by the Court or permitted in writing by the Designating Party, a
9    Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
12   as well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14                  (b)   the officers, directors, and employees (including House
15   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
16   this Action;
17                  (c)   the Parties;
18                  (d)   Experts (as defined in this Order) of the Receiving Party to
19   whom disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A) or FTC Form X33-
21   Nondisclosure Agreement for Contractors (Exhibit B);
22                  (e)   the Court and its personnel;
23                  (f)   court reporters and their staff;
24                  (g)   the Receiver and the Receiver’s Outside Counsel of Record in
25   this action;
26
27
28
                                                10
1                 (h)      Professional Vendors to whom disclosure is reasonably
2    necessary for this Action and who have signed the “Acknowledgment and
3    Agreement to Be Bound” (Exhibit A);
4                 (i)      any person (and his or her attorneys) who had prior access to
5    the Protected Material or participated in a communication that is the subject of the
6    Protected Material;
7                 (j)      during their depositions, witnesses, and attorneys for witnesses,
8    in the Action to whom disclosure is reasonably necessary provided: (1) the
9    deposing party requests that the witness sign the form attached as Exhibit A hereto;
10   and (2) they will not be permitted to keep any confidential information unless they
11   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
12   otherwise agreed by the Designating Party or ordered by the Court. Pages of
13   transcribed deposition testimony or exhibits to depositions that reveal Protected
14   Material may be separately bound by the court reporter and may not be disclosed
15   to anyone except as permitted under this Stipulated Protective Order;
16                (k)      any other witnesses or persons whom the Receiving Party
17   believes in good faith may be witnesses (and their respective counsel), provided
18   that they have signed Exhibit A or Exhibit B;
19                (l)      any mediator or settlement officer, and their supporting
20   personnel, mutually agreed upon by any of the parties engaged in settlement
21   discussions; and
22                (m)      any other persons or entities as required by law or as authorized
23   by this Court.
24         8.3    Statutory and Regulatory Requirements Relating to the Commission.
25   Notwithstanding the limitations set forth in Section 8.2 and subject to taking
26   appropriate steps to preserve confidentiality, the Commission may use or disclose
27   Protected Material to other governmental entities, as provided by 16 C.F.R. §§ 4.9–
28
                                                11
1    4.11, 15 U.S.C. §§ 46(f) and 52, or any other legal obligation imposed upon the
2    Commission. Such entities include officers and employees of Federal or State law
3    enforcement agencies (including duly authorized employees of the Commission)
4    and congressional committees.
5          8.4    Duties of the Receiver. Notwithstanding the limitations set forth in
6    Section 8.2 and subject to taking appropriate steps to preserve confidentiality, the
7    Receiver may disclose Protected Material to: (1) state or federal agencies,
8    including the Internal Revenue Service and law enforcement agencies, as necessary
9    to fulfill the Receiver’s duties in this action; or (2) other persons when necessary to
10   protect the interests of the Receivership Estate.
11
12   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION
13
14         If a Party or the Receiver is served with a subpoena or a court order issued in
15   other litigation that compels disclosure of any information or items designated in
16   this Action as “CONFIDENTIAL,” it must:
17         (a) promptly notify in writing the Designating Party. Such notification shall
18   include a copy of the subpoena or court order;
19         (b) promptly notify in writing the party who caused the subpoena or order to
20   issue in the other litigation that some or all of the material covered by the subpoena
21   or order is subject to this Protective Order. Such notification shall include a copy
22   of this Stipulated Protective Order; and
23         (c) cooperate with respect to all reasonable procedures sought to be pursued
24   by the Designating Party whose Protected Material may be affected.
25         If the Designating Party timely seeks a protective order, the Party or the
26   Receiver served with the subpoena or court order shall not produce any
27   information designated in this action as “CONFIDENTIAL” before a
28
                                                12
1    determination by the court from which the subpoena or order issued, unless the
2    Party or the Receiver has obtained the Designating Party’s permission. The
3    Designating Party shall bear the burden and expense of seeking protection in that
4    court of its Protected Material and nothing in these provisions should be construed
5    as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
6    directive from another court.
7
8    10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              PRODUCED IN THIS LITIGATION
9
10            (a) The terms of this Order are applicable to information produced by a Non-
11   Party in this Action and designated as “CONFIDENTIAL.” Such information
12   produced by Non-Parties in connection with this litigation is protected by the
13   remedies and relief provided by this Order. Nothing in these provisions should be
14   construed as prohibiting a Non-Party from seeking additional protections.
15            (b) In the event that a Party or the Receiver is required, by a valid discovery
16   request, to produce a Non-Party’s confidential information in its possession, and
17   the Party or the Receiver is subject to an agreement with the Non-Party not to
18   produce the Non-Party’s confidential information, then the Party or the Receiver
19   shall:
20                  (1) promptly notify in writing the Requesting Party and the Non-
21   Party that some or all of the information requested is subject to a confidentiality
22   agreement with a Non-Party;
23                  (2) promptly provide the Non-Party with a copy of the Stipulated
24   Protective Order in this Action, the relevant discovery request(s), and a reasonably
25   specific description of the information requested; and
26                  (3) make the information requested available for inspection by the
27   Non-Party, if requested.
28
                                                 13
1          (c) If the Non-Party fails to seek a protective order from this Court within 14
2    days of receiving the notice and accompanying information, the Receiving Party
3    may produce the Non-Party’s confidential information responsive to the discovery
4    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
5    not produce any information in its possession or control that is subject to the
6    confidentiality agreement with the Non-Party before a determination by the Court.
7    Absent a court order to the contrary, the Non-Party shall bear the burden and
8    expense of seeking protection in this Court of its Protected Material.
9
10   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has
12   disclosed Protected Material to any person or in any circumstance not authorized
13   under this Stipulated Protective Order, the Receiving Party must immediately (a)
14   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
15   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
16   the person or persons to whom unauthorized disclosures were made of all the terms
17   of this Order, and (d) request such person or persons to execute the
18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
19   A.
20
21   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR
           OTHERWISE PROTECTED MATERIAL
22
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other
25   protection, the obligations of the Receiving Parties are those set forth in Federal
26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
27   whatever procedure may be established in an e-discovery order that provides for
28
                                               14
1    production without prior privilege review. Pursuant to Federal Rule of Evidence
2    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
3    of a communication or information covered by the attorney-client privilege or
4    work product protection, the parties may incorporate their agreement in the
5    stipulated protective order submitted to the Court.
6
7    13.   MISCELLANEOUS
8          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
9    person to seek its modification by the Court in the future.
10         13.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, neither any Party nor the Receiver waives any right it otherwise
12   would have to object to disclosing or producing any information or item on any
13   ground not addressed in this Stipulated Protective Order. Similarly, neither any
14   Party nor the Receiver waives any right to object on any ground to use in evidence
15   of any of the material covered by this Protective Order.
16         13.3 Filing Protected Material. Anyone who seeks to file under seal any
17   Protected Material must comply with Civil Local Rule 79-5. Protected Material
18   may only be filed under seal pursuant to a court order authorizing the sealing of the
19   specific Protected Material at issue; good cause must be shown in the request to
20   file under seal. If a request to file Protected Material under seal is denied by the
21   Court, then the Receiving Party may file the information in the public record
22   unless otherwise instructed by the Court.
23
24   14.   FINAL DISPOSITION
25         After the final disposition of this Action, within 60 days of a written request
26   by the Designating Party, each Receiving Party must return all Protected Material
27   (including all copies, abstracts, compilations, summaries, and any other format
28
                                               15
1    reproducing or capturing any of the Protected Material) to the Producing Party or
2    destroy such material, except as follows:
3          A.     Designating parties may maintain copies of all of their own Protected
4    Material.
5          B.     The Commission shall retain, return, or destroy Protected Material in
6    accordance with 16 C.F.R. § 4.12, and may retain such information to assist with
7    other ongoing law enforcement matters or policy or research matters consistent
8    with the Commission’s mission, provided that the Commission continues to take
9    all appropriate steps to protect the confidentiality of the materials.
10         C.     Any law enforcement agency other than the Commission that has
11   received copies of any Protected Material may retain such information to assist
12   with other ongoing law enforcement matters, provided that the law enforcement
13   agency continues to take all appropriate steps to protect the confidentiality of the
14   materials.
15         D.     Any congressional committee may maintain copies of Protected
16   Materials obtained from the Commission as required under 15 U.S.C. § 57b-2 and
17   16 C.F.R. § 4.11(b).
18         Whether the Protected Material is returned or destroyed, the Receiving Party
19   must submit a written certification to the Producing Party (and, if not the same
20   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
21   (by category, where appropriate) all the Protected Material that was returned or
22   destroyed, and (2) affirms that the Receiving Party has not retained any copies,
23   abstracts, compilations, summaries or any other format reproducing or capturing
24   any of the Protected Material. Notwithstanding this provision, counsel are entitled
25   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
26   hearing transcripts, legal memoranda, correspondence, deposition and trial
27   exhibits, expert reports, attorney work product, and consultant and expert work
28
                                                16
1    product, even if such materials contain Protected Material. Any such archival
2    copies that contain or constitute Protected Material remain subject to this
3    Protective Order as set forth in Section 4 (DURATION).
4
     IT IS SO ORDERED.
5
6
             September 24
     DATED: ____________________, 2019
7
8
                                     ____________________________
9                                    PAUL L. ABRAMS
                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
1                                          Exhibit A
2                      Acknowledgement and Agreement to Be Bound
3    I, ______________ [print or type full name], of __________ [print or type full
4    address], declare under penalty of perjury that I have read in its entirety and
5    understand the Protective Order that was issued by the United States District Court
6    for the Central District of California on _______ in the case of Federal Trade
7    Commission v. Jason Cardiff, et al., Case No. 18-cv-02104-SJO-PLAx. I agree to
8    comply with and to be bound by all the terms of this Protective Order and I
9    understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Protective
12   Order to any person or entity except in strict compliance with the provisions of this
13   Order.
14         I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Protective Order, even if such enforcement proceeding occurs after
17   termination of this action.
18         I hereby appoint _____________ [print or type full name] of ____________
19   [print or type full address and telephone number] as my California agent of service
20   of process in connection with this action or any proceedings related to enforcement
21   of this Protective Order.
22   Date: _____________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________________________
25                  [printed name]
26   Signature: _____________________________________________________
27              [signature]
28                                         Exhibit A
                                              UNITED STATES OF AMERICA
                                        FEDERAL TRADE COMMISSION
                                                WASHINGTON, D.C. 20580



                                 NONDISCLOSURE AGREEMENT FOR CONTRACTORS

(1)        Disclosure of FTC materials and information. I will not divulge FTC materials and information
           for any purpose to any person other than an authorized person.

           •        “FTC materials and information” includes both materials and information provided to me
                    by the FTC (whether the FTC received such materials and information from a submitter
                    or generated them internally) and produced by me pursuant to my work for the FTC. It
                    includes materials and information in any form, including, for example, electronic form,
                    and it includes information identifying the existence of a nonpublic FTC investigation.

           •        An “authorized person” is

                             (1)     a member of the FTC staff, or
                             (2)     other contractor personnel from whom the Contracting Officer has
                                     received a signed FTC “Nondisclosure Agreement for Contractors.”

(2)        Use of FTC materials and information. I will not directly or indirectly use, or allow the use of,
           FTC materials and information for any purpose other than that directly associated with my
           officially assigned duties. I will not reveal the nature or content of FTC materials and
           information to any unauthorized person, either by direct action, counsel, recommendation or
           suggestion.

(3)        Return of FTC materials and information. At the conclusion of my work under this contract, I
           will return to the FTC (or destroy, at the request of the Contracting Officer’s Technical
           Representative) all FTC materials, including copies, and all records containing FTC materials and
           information.

        Consistent with the above, I understand that all reports or data first produced during my contract
with the FTC and in connection with that contract shall be the sole property of the government.

        None of these provisions shall limit disclosures: (1) at and consistent with directions of FTC staff,
during an adjudicative or judicial proceeding to which the FTC is a party; or (2) with the written consent
of the FTC General Counsel, or the General Counsel’s delegate, which consent can only be given if
consistent with the FTC Act, the FTC’s Rules of Practice, and any other applicable laws, regulations, or
orders.

       Sanctions for misuse of FTC materials and information may include a fine of up to $10,000,
imprisonment of up to ten years, or both.

                                                  (typed or printed name)

                                                  (signature)                                       (company)

                                                  (date)                                    (contract number)

(At the time of contract award, the Contracting Officer is _______________________________________________;

the Contracting Officer’s Technical Representative is _________________________________________________ )


      FTC Form X33 (rev. 4/06)
                                                    Exhibit B
                                                       19
